A. J. WALKER, C. J.
The statute under which the indictment in this case was found, is as follows: “Any person who persuades any slave to leave his master’s service, with the intent to go to a state or country where such slave may enjoy freedom, although such slave may not leave his master’s service, * * * must, on conviction, be imprisoned in the penitentiary, not less than five, or more than twenty years,” — Code, § 3128. This statute is designed to improve an older one, by the insertion of the words “although such slave may not leave his master’s service. — Clay’s Digest, 419, § 16. The purpose of this change of the previous law was obviously to prevent the escape of those persons who had poisoned the slave’s mind, and produced discontent, with a desire for freedom, not followed by an actual departure from service, The legislative mind was influenced by the apprehension, that the class of offenders just described would escape under the construction of the word “persuade” which the courts would adopt. Persuade is frequently used as the synonym of induce; and it also means to incline the will,” “to prevail upon by argument, advice, expostulations, or reasons.” — See Webster’s and Worcester’s Dictionaries. Adopting the former of those two significations of the *414word, the courts would hold, that the inducement of the slave to actually leave his master’s service, with the specified intent, was a necessary ingredient of the offense. The adoption of that signification would probably have resulted from an application of the rule which requires a strict construction of criminal statutes. Indeed, the law-books very clearly point to such a construction as the proper one. Respublica v. Roberts, 1 Dallas, 39; Regina v. Rhodes & Cole, 2 Ld. Raymond, 886-889; 1 Bishop on Cr. Law, § 138.
The word certainly is often used, alike in conversation, and in writing, in the latter of the two senses above stated ; and the clause inserted by way of improvement of the old law has precisely the effect of excluding the operation of the word, which the former of the two significations would give it. It is therefore to be inferred, that the legislature designed that the latter meaning should be adopted, and that the act of persuasion should be consummated when the will of the slave was influenced, or, in other words, when an intentfin the slave’s mind to do the specified thing, with the specified purpose, was produced.
It has been suggested, that “persuades” should be construed to mean “advises”; and that the mere act of advising a slave to leave his master’s service, with the intent to go to a state where he might enjoy freedom, would constitute the offense. There are two conclusive objections to such a construction. “Advise” has not the same meaning with “persuade;” and the rules for construing penal statutes do not permit us to strike out any of the necessary requisites to make an offense, as implied from the language used. “Persuade” embraces in its meaning more than “advise” ; and we could not treat it as the synonym of “advise,” without dispensing with what the word used clearly implies is a part of the offense.
We hold, that the “intent” to leave her master’s service, with the intention of going to a state where she might enjoy freedom, is an ingredient of the offense. But a specific intent on the part of the accused to induce her to leave her master’s service was not necessary to a conviction. *415The general doctrine is, that if a man intends to do what he is conscious the law (which every one is presumed to know) forbids, there need not be any other evil intent. 1 Bishop on Cr. Law, § 252; Stein v. State, at January term, 1862. If the defendant in this case intentionally persuaded the slave to leave her master’s service, with the intent to go to a state where she could enjoy freedom, he is guilty, no matter whether he intended that she should actually depart from her owner’s service or not. Having intentionally done an unlawful act, there need not be any other evil intent. It may be further remarked, that a man is presumed to intend the natural, necessary, and even probable consequences of his acts. — 1 Bishop on Cr. Law, § 248, The presumption of a purpose to do the unlawful act would result from the doing or saying of things, the natural, necessary, or probable consequences of which, would be the accomplishment of it; but this presumption is not conclusive, and might be rebutted.
It results from the principles above announced, that the court erred in refusing to give the last charge asked by the defendant; and for that error, the judgment of the court below is reversed, and the cause remanded, that the prisoner may again be tried. The usual order will be made for remanding the prisoner to the appropriate county for trial.